Application for stay of execution of sentence of death presented to Justice THOMAS and by him referred to the Court denied. Motion of American Bar Association for leave to file a brief as amicus curiae granted. Motion of National Alliance on Mental Illness, et al. for leave to file a brief as amici curiae granted. Petition for a writ of certiorari to the United States Court of Appeals for the Eleventh Circuit denied.THE CHIEF JUSTICE took no part in the consideration or decision of these motions, this application, and this petition.